Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-01654-MSK-NRN

   LINDSEY ELIAS SAUNDERS-VELEZ,

   Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS (CDOC),
   TRAVIS TRANI, in his official capacity as Director of Prisons,
   MIKE ROMERO, in his official capacity as Colorado Territorial Correctional Facility Warden,
   RICK RAEMISCH, in his official capacity as Executive Director of Colorado Department of
   Corrections,
   RYAN LONG, in his official capacity as Denver Reception and Diagnostic Center Warden,
   KELLIE WASKO, in her official capacity as Deputy Executive Director of Colorado
   Department of Corrections,
   DENVER RECEPTION AND DIAGNOSTIC CENTER (DRDC), and
   THE COLORADO TERRITORIAL CORRECTIONAL FACILITY (CTCF),

   Defendants.

        DEFENDANTS’ EMEREGENCY MOTION PURSUANT TO FED. R. CIV. P. 35 TO
                 COMPEL INDEPENDENT MEDICAL EXAMINATION

           Defendants, through the Colorado Attorney General, hereby submit the following

   Emergency Motion Pursuant to Fed. R. Civ. P. 35 to Compel Independent Medical Examination.

   In support therefore, Defendants state as follows:

                            STATEMENT REGARDING CONFERRAL

           Pursuant to Local Rule 7.1, Defendants have conferred with Plaintiff’s counsel regarding

   the relief requested in this motion. Plaintiff opposes the relief requested in this motion.
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 2 of 12




            STATEMENT REGARDING NEED FOR EMERGENCY RESOLUTION

          As discussed below, Defendants are seeking an Independent Medical Evaluation (IME)

   of Plaintiff pursuant to Fed. R. Civ. P. 35, and have issued a notice for the same for January 8,

   2019. Defendants’ rebuttal expert, Renee Sorrentino, M.D., needs to conduct an evaluation of

   Plaintiff in order to prepare her report, which must be disclosed in connection with Defendants’

   rebuttal expert disclosures by January 11, 2019. Dr. Sorrentino resides in Massachusetts and

   must fly to Denver for the evaluation. Her availability is limited, but she can conduct the

   evaluation January 3, 2019 or January 8, 2019. In light of the dispute between the parties,

   Defendants have issued a notice for the later date, January 8, 2019. Defendants therefore need

   resolution of the request for an IME on an expedited basis.

                                      NATURE OF THE CASE

          Plaintiff is a transgendered offender currently incarcerated within the Colorado

   Department of Corrections (CDOC) who has brought claims against Defendants for alleged

   violations of her rights under the Fourth and Eighth Amendments and, pursuant to the most

   recent amendment of the complaint, a conspiracy claim under 42 U.S.C. § 1985(2) against

   Defendant Romero. Doc. 95. Plaintiff seeks injunctive relief, declaratory judgment, and

   monetary damages. Id. at 24-25.

          The parties are currently engaged in discovery. With the prior mutual agreement of the

   parties, discovery will close on January 31, 2019, and dispositive motions will be due February

   28, 2019. Docs. 62 and 64. Pursuant to the Order of the Court on December 19, 2018, the

   rebuttal expert witness deadline is January 11, 2019. Doc. 110. Defendants are working




                                                    2
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 3 of 12




   diligently to prepared rebuttal expert witness disclosures by the January 11, 2019 deadline for the

   same.

                 Defendants have secured a licensed psychiatrist with experience and expertise in gender

   dysphoria as a rebuttal expert in this case, Dr. Renee Sorrentino, MD. See Curriculum Vitae for

   Dr. Sorrentino, attached hereto as Exhibit A-1.1 This expert has already begun work in preparing

   an expert witness report - however, Dr. Sorrentino has indicated that in order to properly

   evaluate Plaintiff’s claims in this case, and to respond to the opinions set forth in Plaintiff’s

   affirmative expert disclosures, Dr. Sorrentino needs an opportunity to evaluate Plaintiff. In fact,

   this is a standard protocol for rendering an expert opinion in a matter such as this. Defendants

   therefore attempted to secure a stipulation from Plaintiff for such an IME, as is the normal

   practice. However, Plaintiff will not enter into such a stipulation and opposes this motion.

   Therefore, pursuant to Fed. R. Civ. P. 35, Defendants request that the Court order Plaintiff to

   submit to an IME to be conducted by Dr. Sorrentino at the correctional facility where Plaintiff is

   incarcerated on January 8, 2019.2 In addition, if an IME is ordered of Plaintiff and she is not

   cooperative with Defendants’ expert, a follow-up psychological examination by a forensic

   psychologist may also be necessary.



                                                               
   1
     Dr. Sorrentino has been retained even though the only CV Defendants’ currently have in their
   possession is a CV that has a watermark that states “non-retained.”
   2
     Defendants originally requested additional time for Dr. Joseph Penn to submit his rebuttal
   expert report because of a number of reasons, including the fact that Dr. Penn was in the process
   of dealing with two tragic family health matters. On December 19, 2018, the Magistrate Judge
   granted Defendants’ request for an extension, but only until January 11, 2019. When notified of
   the same, Dr. Penn indicated that due to his family circumstances, he would not be able to
   provide an expert report by that deadline. Defendants tirelessly worked to identify a substitute,
   and have done so, in Dr. Sorrentino.


                                                                  3
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 4 of 12




                 As required by the rule, Defendants have prepared a notice setting forth the proposed

   time, place, manner, conditions, and scope of the examination by Dr. Sorrentino. See Exhibit A-

   2, attached hereto. The Court should order that the IME be permitted under Rule 35 because

   Plaintiff has placed her mental and physical condition in controversy, and the request for the

   IME is supported by good cause, as set forth below.3

                                                                  ARGUMENT

          I.             The Court should order an IME pursuant to Fed. R. Civ. P. 35 because Plaintiff
                         has placed her mental condition in controversy and there is good cause for an
                         IME.

                 Fed. R. Civ. P. 35 sets forth that a party may request that another party submit to an IME

   by a suitably licensed or certified examiner when that party’s physical or mental condition in is

   controversy. This is usually accomplished by the stipulation of the parties, but if such a

   stipulation cannot be obtained, the party seeking the IME may request that the Court order an

   IME. See Herrera v. Lufkin Indus., Inc., 474 F.3d 675, 689 (10th Cir. 2007) (“Notwithstanding

   Rule 35’s requirements, however, ‘physical and mental examinations are usually arranged by

   stipulation of the attorneys, with the rule standing as a compulsory sanction that helps to produce

   stipulations.’”) (citing 8A Charles Alan Wright, Miller & Marcus, Federal Practice and

   Procedure § 2234 (2d ed.1994)).

                 Specifically, Rule 35 provides in relevant part, “[w]hen the mental or physical condition

   (including the blood group) of a party, . . . is in controversy, the court in which the action is


                                                               
   3
     Likewise, if Plaintiff is not sufficiently cooperative with Defendants’ expert during the IME, a
   follow-up psychological evaluation by a forensic psychologist may also be necessary.
   Defendants are working to make arrangements for such an expert currently, in the event that this
   becomes necessary as well.


                                                                     4
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 5 of 12




   pending may order the party to submit to a physical or mental examination by a suitably licensed

   or certified examiner.” Fed. R. Civ. P. 35(a). Rule 35(a) further states that “[t]he order may be

   made only on motion for good cause shown and upon notice to the person to be examined and to

   all parties and shall specify the time, place, manner, conditions, and scope of the examination

   and the person or persons by whom it is to be made. Id.; Fox v. Gates Corp., 179 F.R.D. 303,

   307 (D. Colo. 1998). As indicated above, Defendants have prepared and served such a notice.

   See Exhibit A-2.

                 A. Plaintiff has placed her mental and physical condition in controversy.

                 Plaintiff has placed her mental and physical condition directly into controversy in this

   case. Plaintiff alleges that she suffers from gender dysphoria, a psychiatric condition for which

   Plaintiff alleges she has not been provided adequate medical care or treatment, in a variety of

   ways. Doc. 95 at ¶ ¶ 30-35, 65-66, 92-98. Plaintiff alleges that this has placed her at physical

   risk within the male prisons, and has caused her psychological distress resulting in self-harm.

   On November 15, 2018, Plaintiff disclosed two affirmative expert witnesses who have offered

   opinions regarding Plaintiff’s gender dysphoria and the mental health care and treatment

   provided to her by the CDOC. Plaintiff’s expert opined in this report that Plaintiff needs sex

   reassignment surgery, among other opinions regarding Plaintiff’s gender dysphoria and the

   handling of this condition within the CDOC.4 Plaintiff’s mental condition is thus clearly in

   controversy in this matter, and in fact goes to the heart of the claims in this case.



                                                               
   4
    This is the first time that this issue was injected into this case, as this is not an issue raised in
   any of the complaints filed in this action. This new issue is significant and has required
   Defendants to explore outside rebuttal experts to address this matter, among others.


                                                                  5
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 6 of 12




          B. There is good cause to permit an IME under Rule 35.

          In addition to the fact that Plaintiff has placed her mental and physical condition directly

   in controversy, there is good cause to permit an IME under Rule 35. “The determination of good

   cause is closely related to a finding that a party’s physical or mental condition is in controversy,

   and good cause may exist when a plaintiff alleges to have suffered injuries that a lay person may

   not be able to properly evaluate. Weddle v. Farmers Ins. Co., Inc., 11-CV-0095-CVE-FHM,

   2011 WL 5439200, at *2 (N.D. Okla. Nov. 9, 2011) (Greenhorn v. Marriot Int’l, Inc., 216

   F.R.D. 649, 652 (D. Kan. 2003)); See also, Simpson v. Univ. of Colorado, 220 F.R.D. 354, 362–

   63 (D. Colo. 2004) (citing Fischer v. Coastal Towing Inc., 168 F.R.D. 199, 201 (E.D. Tex. 1996)

   (without an independent examination to rebut the reports of plaintiff’s expert, defendant has no

   way to adequately scrutinize the conclusions of plaintiff’s expert); Eckman v. University of

   Rhode Island, 160 F.R.D. 431, 434 (D.R.I. 1995) (defendants established good cause for Rule 35

   examination where plaintiff intended to prove severe mental injury by offering expert testimony

   from two therapists; held that defendants “obviously have substantial questions concerning the

   extent of plaintiff’s emotional injuries and causation therefor”)).

          Here, as noted, Plaintiff has placed her mental and physical health directly at issue in this

   case and Plaintiff seeks injunctive relief and declaratory judgment directly impacting the

   CDOC’s handling of her gender dysphoria. It is therefore vital to Defendants’ defenses that

   Defendants’ expert be given an opportunity to evaluate Plaintiff, particularly since gender

   dysphoria and the proper care for this condition in a correctional environmental are issues that

   lay individuals are generally not able to properly evaluate without insight from experts. See

   Weddle, 2011 WL 5439200 at *2.



                                                     6
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 7 of 12




          Indeed, Plaintiff has disclosed two expert witnesses who have opined regarding

   Plaintiff’s gender dysphoria and the handling of the same. One of these experts conducted an in

   person evaluation of Plaintiff for approximately three hours, nine business days before Plaintiff

   submitted her report on November 15, 2018, for the “purpose of mental health and [gender

   dysphoria] assessment and recommendations.” See Exhibit A-3, at p. 1. For the first time,

   among other assertions made by this particular expert, Plaintiff’s expert contends that Plaintiff

   needs sex reassignment surgery as a result of her gender dysphoria. See id. at p. 9. However,

   this opinion, among others in the report, is highly questionable, not the least of which because

   Plaintiff has also been diagnosed with a co-morbid psychiatric disorder known as Borderline

   Personality Disorder. Defendants’ expert is expected to offer rebuttal opinions explaining the

   interplay between Plaintiff’s gender dysphoria disorder and Borderline Personality Disorder, and

   needs an opportunity to meet with Plaintiff in order to evaluate her, in order to properly do so.

   Schlunt v. Verizon Directories Sales-West, Inc., 2006 WL 1643727, *2 (M.D. Fl. 2006) (good

   cause for an IME may exist when there is a dispute as to the cause of a plaintiff’s injuries).

          Defendants are asking that their expert be given a reciprocal opportunity to examine

   Plaintiff and form opinions informed by such an evaluation, just as one of Plaintiff’s expert did

   several days before she submitted her report. This is a common-place and normal occurrence

   during discovery, such that arrangements for an IME are usually stipulated to by the parties. See

   Herrera, 474 F.3d at 689. Defendants’ expert needs a fair, mutual opportunity to evaluate

   Plaintiff so as to prepare a rebuttal report, and has explained that a personal evaluation of

   Plaintiff is critical to her ability to provide opinions in this matter. In such instances, where the

   plaintiff’s physical or mental condition is in controversy and an IME is necessary to the



                                                     7
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 8 of 12




   defendants’ ability to present a defense, good cause exists to warrant an IME under Rule 35.

   Weddle v. Farmers Ins. Co., Inc., supra.

          This is especially important in this matter, given that Plaintiff seeks equitable relief from

   the Court that would require the federal court to intervene in the management of a state prison.

   The law is well-established that prison management functions should be left to the broad

   discretion of prison administrators to enable them to manage prisons safely and effectively. See,

   e.g., Meachum v. Fano, 427 U.S. 215 (1976). Courts should grant injunctive relief involving the

   management of prisons only under exceptional and compelling circumstances. Taylor v.

   Freeman, 34 F.3d at 266, 269-70 n.2 (4th Cir. 1994); see also Citizens Concerned for Separation

   of Church & State v. Denver, 628 F.2d 1289, 1299 (10th Cir. 1980). Indeed, the Tenth Circuit

   has stated that it “abhor[s] any situation or circumstance requiring the intervention of the federal

   courts in matters involving the administration, control and maintenance by the sovereign states of

   their penal systems. It is a delicate role assigned to the federal courts to display that restraint so

   necessary in the maintenance of proper federal-state relations.” Battle v. Anderson, 564 F.2d

   388, 392 (10th Cir. 1977) (quotation omitted). As such, “intervention in the management of state

   prisons is rarely appropriate when exercising the equitable powers of the federal courts . . . .

   Taylor, 34 F.3d at 269 (citations omitted). These principles of state sovereignty and the

   separation of powers further support that there is good cause for Defendants to be permitted a

   fair opportunity to obtain the evidence they need in their defense, so as to provide the Court with

   a complete understanding of the handling of Plaintiff’s mental health and her claimed damages.




                                                      8
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 9 of 12




          C. Plaintiff’s objections to the request are not valid bases upon which to deny
             Defendants an IME.

          Plaintiff opposes the relief requested in this motion on the grounds that Plaintiff objects

   to the extension of the rebuttal expert witness deadline, and so therefore no IME should be

   permitted; Plaintiff feels that because Plaintiff is incarcerated, Defendants have already had

   opportunities to evaluate Plaintiff; and because counsel does not feel she has adequate time to

   meet with her client in advance of the proposed evaluation. However, none of these objections

   address the issue as to whether Plaintiff has placed her mental condition into controversy, which

   is clearly the case in this matter. In addition, none of these objections overcome the good cause

   for the requested IME provided by Defendants.

          With regard to Plaintiff’s objection to an IME because she objects to the extension of the

   rebuttal expert witness deadline ordered by this Court on December 19, 2019 (Doc. 110), while

   Defendants appreciate Plaintiff’s objection, at this time, the Court’s order granting an extension

   of the rebuttal expert witness deadline to January 11, 2019, stands. Regardless, however,

   Defendants are entitled to an IME independent of the rebuttal expert witness deadline, because

   even if the expert witness deadline were not extended, an IME by a consulting expert would still

   be appropriate to obtain information useful to cross-examining Plaintiff’s experts. Nevertheless,

   Defendants are working to prepare their rebuttal expert witness disclosures in accordance with

   this valid order of the Court, and require an IME in order to complete this task. Accordingly,

   this objection does not defeat the good cause shown by Defendants for an IME.

          With regard to Defendants’ purported opportunities to evaluate Plaintiff, none of the

   named Defendants are themselves mental health experts, nor are they or CDOC mental health

   staff forensic specialists, as is Dr. Sorrentino. Defendants’ expert, Dr. Sorrentino, has advised


                                                    9
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 10 of 12




    that she needs to have the opportunity to personally evaluate Plaintiff. Defendants’ expert has

    never had the opportunity to do so previously, and Defendants need to have Plaintiff undergo an

    IME by Dr. Sorrentino so that Defendants can evaluate and respond to the opinions expressed by

    Plaintiff’s experts, which were disclosed on November 15, 2018. Again, this is a commonplace,

    standard practice. Plaintiff’s objection is essentially that since Plaintiff is incarcerated and

    receiving mental health care through the CDOC, Defendants should not be permitted to conduct

    an IME. However, Defendants are not aware of any authority for Plaintiff’s position that they

    should not be permitted to conduct an IME simply because Plaintiff has previously been in

    custody and provided with medical and mental health care during her incarceration.

           As to Plaintiff’s objection that she does not have sufficient time to meet with Plaintiff to

    prepare her for an IME prior to January 8, 2019, an IME is not testimonial in nature and there

    should be no reason for an attorney to need to “prepare” a plaintiff for the same. See, e.g., See

    Dodd-Anderson v. Stevens, 1993 WL 273373 (D. Kan. 1993) (attorneys do not have a right to be

    present at Rule 35 examinations); Simpson v. Univ. of Colorado, 220 F.R.D. at 363 (a Rule 35

    exam is part of the truth-seeking process and not adversarial or partisan) (citing Warrick v.

    Brode, 46 F.R.D. 427, 428 (D. Del. 1969)). Further, currently four separate attorneys have filed

    appearances on the part of Plaintiff. Two other attorneys have recently corresponded with the

    CDOC indicating that they too represent the Plaintiff. At least four of these attorneys appear to

    work and reside in Colorado. To the extent that Plaintiff’s counsel needs to communicate with

    Plaintiff prior to her IME on January 8, 2019, one of these attorneys should be able to do so via

    telephone or in person. Plaintiff’s counsel’s desire to prepare Plaintiff for her IME does not




                                                      10
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 11 of 12




    outweigh the good cause to order the same under Rule 35, when weighed against the importance

    of such an examination to the defense.

                                             CONCLUSION

           For the reasons set forth herein, Defendants have shown that Plaintiff’s mental and

    physical condition are in controversy, and there is good cause for an IME pursuant to Fed. R.

    Civ. P. 35.

           Respectfully submitted this 31st day of December, 2018.

                                        CYNTHIA H. COFFMAN
                                        Attorney General

                                        s/ Jack D. Patten, III
                                        CHRIS W. ALBER
                                        Senior Assistant Attorney General
                                        JACK D. PATTEN, III
                                        Senior Assistant Attorney General
                                        Colorado Department of Law
                                        Civil Litigation and Employment Law Section
                                        Ralph L. Carr Colorado Judicial Center
                                        1300 Broadway, 10th Floor
                                        Denver, Colorado 80203
                                        Telephone: (720) 508-6612 or 6592
                                        Facsimile: (720) 508-6032
                                        Email: chris.alber@coag.gov
                                                jack.patten@coag.gov




                                                   11
Case 1:17-cv-01654-MSK-NRN Document 116 Filed 12/31/18 USDC Colorado Page 12 of 12




                                       CERTIFICATE OF SERVICE


           I certify that on this 31st day of December, 2018 I electronically filed the foregoing

    EMEREGENCY MOTION PURSUANT TO FED.R.CIV.P. 35 TO COMPEL INDEPENDENT

    MEDICAL EXAMINATION with the Clerk of Court using the CM/ECF system which will send

    notification of such filing to the following email addresses:

           Paula Greisen                                              Courtesy Copy To:
           Meredith A. Munro                                          Adrienne Jacobson, CDOC
           King & Greisen, LLP
           1670 York Street
           Denver, CO 80206
           greisen@kinggreisen.com
           munro@kinggreisen.com

           Lynly Egyes
           Transgender Law Center-Brooklyn
           594 Dean Street, Suit 47
           Brooklyn, NY 11238
           lynly@transgenderlawcenter.org

           Shawn Thomas Meerkamper
           Transgender Law Center
           P.O. Box 70976
           Oakland, CA 94621
           shawn@transgenerlawcenter.org

           Counsel for Plaintiff

                                                           s/ Laurie A. Merrick




                                                      12
